Exhibit 10.3




SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (the “Agreement”) dated as of January 17, 2012, is
made by and among Discount Dental Materials, Inc., a Nevada corporation (the
“Corporation” or “DDOO”), R. Douglas Barton, an individual and officer, director
and controlling shareholder of DDOO (“Barton”), Cerebain Biotech Corp., a Nevada
corporation (“Cerebain”), and the shareholders of Cerebain (each a “Shareholder”
and collectively the “Shareholders”) who are the owners of 100% of the
outstanding common stock of  Cerebain as listed on Exhibit A, attached hereto.




BACKGROUND

 

A.

WHEREAS, the Shareholders own all of the issued and outstanding common stock of
Cerebain as set forth in Exhibit A attached hereto; and




B.

WHEREAS, DDOO desires to exchange newly issued shares of its Common Stock,
$0.001 par value, for all of the issued and outstanding capital stock of
Cerebain held by the Shareholders, thereby making Cerebain a wholly owned
subsidiary of DDOO; and




C.

WHEREAS, the Shareholders have agreed to transfer to DDOO, and DDOO has agreed
to acquire from the Shareholders, all of the of the issued and outstanding
capital stock of Cerebain, in exchange for Four Million Five Hundred Fifty Six
Thousand Eight Hundred (4,556,800) shares of DDOO's Common Stock (the
“Acquisition Consideration”), on the terms and conditions as set forth herein.

 

ARTICLE 1.




DEFINITIONS

 

1.1

Unless the context otherwise requires, the terms defined in this Section 1 will
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.







“Acquired Companies” means, collectively, Cerebain and any subsidiary of
Cerebain.




“Affiliate” means any Person that directly or indirectly controls, is controlled
by or is under common control with the indicated Person.




“Agreement” means this Share Exchange Agreement, including all Schedules and
Exhibits hereto, as this Share Exchange Agreement may be from time to time
amended, modified or supplemented.




“Approved Plans” means any stock option or similar plan for the benefit of
employees or others which has been approved by the stockholders of DDOO.




“Closing Date” has the meaning set forth in Section 3.




“Code” means the Internal Revenue Code of 1986, as amended.




“Common Stock” means the Common stock, $0.001 par value per share, of DDOO.




“Commission” or “SEC” means the Securities and Exchange Commission of the United
States of America.




“Covered Persons” means all Persons, other than DDOO, who are parties to
indemnification and employment agreements with DDOO existing on or before the
Closing Date.




“Damages” has the meaning set forth in Section 12.2.




“Environmental Laws” means any Law or other requirement relating to the
environment, natural resources, or public or employee health and safety.





Page 1




--------------------------------------------------------------------------------




“Environmental Permit” means all licenses, permits, authorizations, approvals,
franchises and rights required under any applicable Environmental Law or Order.




“Equity Security” means any stock or similar security, including, without
limitation, securities containing equity features and securities containing
profit participation features, or any security convertible into or exchangeable
for, with or without consideration, any stock or similar security, or any
security carrying any warrant, right or option to subscribe to or purchase any
shares of capital stock, or any such warrant or right.




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.




“Exchange Act” means the Securities Exchange Act of 1934 or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same will then be in effect.




“Exhibits” means the several exhibits referred to and identified in this
Agreement.




“GAAP” means, with respect to any Person, Accounting Principles Generally
Accepted in the United States of America applied on a consistent basis with such
Person's past practices.




“Governmental Authority” means any federal or national, state or provincial,
municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, commission, court, tribunal,
official, arbitrator or arbitral body, in each case whether U.S. or non-U.S.




“Indebtedness” means any obligation, contingent or otherwise. Any obligation
secured by a Lien on, or payable out of the proceeds of, or production from,
property of the relevant party will be deemed to be Indebtedness.




“Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.




“Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.




“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.




“Material Contract” means any and all agreements, contracts, arrangements,
leases, commitments or otherwise, of the type and nature that DDOO is required
to file with the Commission.




“Material Adverse Effect” means, when used with respect to DDOO or Cerebain, as
the case may be, any change, effect or circumstance which, individually or in
the aggregate, would reasonably be expected to (a) have a material adverse
effect on the business, assets, financial condition or results of operations of
DDOO or Cerebain, as the case may be, in each case taken as a whole or (b)
materially impair the ability of DDOO or Cerebain, as the case may be, to
perform their obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement, (ii) changes in the United
States securities markets generally, or (iii) changes in general economic,
currency exchange rate, political or regulatory conditions in industries in
which DDOO or Cerebain, as the case may be, operate.




“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Authority.





Page 2




--------------------------------------------------------------------------------




“Organizational Documents” means (a) the articles or certificate of
incorporation and the by laws or code of regulations of a corporation; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) the articles or certificate of formation and
operating agreement of a limited liability company; (e) any other document
performing a similar function to the documents specified in clauses (a), (b),
(c) and (d) adopted or filed in connection with the creation, formation or
organization of a Person; and (f) any and all amendments to any of the
foregoing.




“Permitted Liens” means (a) Liens for Taxes not yet payable or in respect of
which the validity thereof is being contested in good faith by appropriate
proceedings and for the payment of which the relevant party has made adequate
reserves; (b) Liens in respect of pledges or deposits under workmen's
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and material men and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; (c) statutory Liens incidental to the conduct
of the business of the relevant party which were not incurred in connection with
the borrowing of money or the obtaining of advances or credits and that do not
in the aggregate materially detract from the value of its property or materially
impair the use thereof in the operation of its business; and (d) Liens that
would not have a Material Adverse Effect.

 

“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.




“Principal DDOO Shareholders” means any shareholder of DDOO, pre-Closing, that
owns more than 10% of the outstanding common stock of DDOO, or is an officer or
director of DDOO.




“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority.




“Rule 144” means Rule 144 under the Securities Act, as the same may be amended
from time to time, or any successor statute.




”Schedules” means the several schedules referred to and identified herein,
setting forth certain disclosures, exceptions and other information, data and
documents referred to at various places throughout this Agreement.




“SEC Documents” has the meaning set forth in Section 6.26.




“Section 4(2)” means Section 4(2) under the Securities Act, as the same may be
amended from time to time, or any successor statute.




“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will be in effect at the time.




“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person (a)
beneficially owns, either directly or indirectly, more than 50% of (i) the total
combined voting power of all classes of voting securities of such entity, (ii)
the total combined equity interests, or (iii) the capital or profit interests,
in the case of a partnership; or (b) otherwise has the power to vote or to
direct the voting of sufficient securities to elect a majority of the board of
directors or similar governing body.




“Survival Period” has the meaning set forth in Section 12.1.




“Taxes” means all foreign, federal, state or local taxes, charges, fees, levies,
imposts, duties and other assessments, as applicable, including, but not limited
to, any income, alternative minimum or add-on, estimated, gross income, gross
receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing; and “Tax” means any of the foregoing Taxes.





Page 3




--------------------------------------------------------------------------------




“Tax Group” means any federal, state, local or foreign consolidated, affiliated,
combined, unitary or other similar group of which DDOO is now or was formerly a
member.




“Tax Return” means any return, declaration, report, claim for refund or credit,
information return, statement or other similar document filed with any
Governmental Authority with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.




“Transaction Documents” means, collectively, all agreements, instruments and
other documents to be executed and delivered in connection with the transactions
contemplated by this Agreement.




“DDOO Board” means the Board of Directors of DDOO.




“DDOO” means Discount Dental Materials, Inc.




“DDOO Shares” means shares Common Stock of DDOO.




ARTICLE 2.




EXCHANGE OF SHARES AND ACQUISITION CONSIDERATION




2.1

Share Exchange.  Upon the terms and subject to the conditions set forth in this
Agreement, and in accordance with any and all applicable state Laws, the
Shareholder will transfer, assign, convey, and set over unto DDOO, and DDOO will
receive and accept from the Shareholder, all of the issued and outstanding
shares of Cerebain owned by the Shareholders, which constitutes 100% of the
ownership interest in Cerebain, free and clear of any Lien, in exchange for the
Acquisition Consideration, as defined in Recital C.




2.2

Section 368 Reorganization. For U.S. federal income tax purposes, the exchange
of Cerebain Shares for Shares for DDOO's Common Stock is intended to constitute
a “reorganization” within the meaning of Section 368(a)(1)(B) of the Code. The
parties to this Agreement hereby adopt this Agreement as a “plan of
reorganization” within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the
United States Treasury Regulations. Notwithstanding the foregoing or anything
else to the contrary contained in this Agreement, the parties acknowledge and
agree that no party is making any representation or warranty as to the
qualification of the exchange as a reorganization under Section 368 of the Code
or as to the effect, if any, that any transaction consummated prior to the
Closing has or may have on any such reorganization status. The parties
acknowledge and agree that each (i) has had the opportunity to obtain
independent legal and tax advice with respect to the transaction contemplated by
this Agreement, and (ii) is responsible for paying its own Taxes including
without limitation, any adverse Tax consequences that may result if the
transaction contemplated by this Agreement is not determined to qualify as a
reorganization under Section 368 of the Code.




2.3

Directors and Officers of DDOO at Closing. Simultaneously with the Closing of
the transactions contemplated by this Agreement, the current directors of DDOO
shall appoint Gerald A. DeCiccio as a director of DDOO and as the President,
Secretary and Chief Financial Officer of DDOO.  Immediately thereafter, all
officers of DDOO, including R. Douglas Barton and James Barton shall resign, and
all directors will submit their irrevocable resignation to be effective when
accepted by DDOO, but in no event later than 45 days after the Closing.





Page 4




--------------------------------------------------------------------------------




ARTICLE 3.




CLOSING

 

3.1

Closing. The closing (the “Closing”) of the share exchange will occur at the
offices of Gary B. Wolff, in New York, N.Y.,  on or before February 9, 2012 (or
at such later date as all of the closing conditions set forth in Sections 9 and
10 have been satisfied or waived) (the “Closing Date”). At the Closing, the
Shareholders will deliver to DDOO, certificate(s) evidencing the number of
Shares of Common Stock of Cerebain held by such Shareholder (as set forth in
Exhibit A), along with executed medallion guaranteed stock powers transferring
such Cerebain shares to DDOO, against delivery to the Shareholders by DDOO of a
certificate evidencing the Acquisition Consideration of Four Million Five
Hundred Fifty Six Thousand Eight Hundred (4,556,800) shares of DDOO’s Common
Stock registered in the name of the Shareholders, in the amounts set forth on
Exhibit A.  The Closing will be coordinated with the closing of the transactions
contemplated by that certain Stock Purchase Agreement by and between certain
DDOO shareholders and dated of even date hereof, as well as the closing of the
transactions contemplated by that certain Spinoff Agreement by and between DDOO
and Douglas Barton dated of even date hereof, and it is the intent of the
parties that the transactions contemplated by all three agreements close
simultaneously.




3.2

Report Form 8-K Filing.  Within four (4) business days of the Closing, new
management of DDOO shall file a Current Report on Form 8-K with the Commission
reporting the acquisition of Cerebain by DDOO.




3.3

Cerebain Financial Statements.  Within the time prescribed in Item 9.01 of Form
8-K, Cerebain shall provide such financial statements for the filing of a Report
on Form 8-K, as required therein.




ARTICLE 4.




REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER

 

4.1

Each Shareholder, severally and not jointly, hereby represents and warrants to
DDOO:




4.1.1

Authority. Such Shareholder has the right, power, authority and capacity to
execute and deliver this Agreement and each of the Transaction Documents to
which such Shareholder is a party, to consummate the transactions contemplated
by this Agreement and each of the Transaction Documents to which such
Shareholder is a party, and to perform such Shareholder's obligations under this
Agreement and each of the Transaction Documents to which such Shareholder is a
party. This Agreement has been, and each of the Transaction Documents to which
such Shareholder is a party will be, duly and validly authorized and approved,
executed and delivered by such Shareholder. Assuming this Agreement and the
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties thereto other than such Shareholder, this Agreement is,
and as of the Closing each of the Transaction Documents to which such
Shareholder is a party will have been, duly authorized, executed and delivered
by such Shareholder and constitute or will constitute the legal, valid and
binding obligation of such Shareholder, enforceable against such Shareholder in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
Laws affecting the enforcement of creditors rights generally.




4.1.2

No Conflict. Neither the execution or delivery by such Shareholder of this
Agreement or any Transaction Document to which such Shareholder is a party, nor
the consummation or performance by such Shareholder of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the Organization
Documents of such Shareholder (if such Shareholder is not a natural person); (b)
contravene, conflict with, constitute a default (or an event or condition which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination or acceleration of, any agreement or instrument to
which such Shareholder is a party or by which the properties or assets of such
Shareholder are bound; or (c) contravene, conflict with, or result in a
violation of, any Law or Order to which such Shareholder, or any of the
properties or assets of such Shareholder, may be subject.




4.1.3

Ownership of Cerebain Shares. Such Shareholder owns, of record and beneficially,
and has good, valid and indefeasible title to and the right to transfer to DDOO
pursuant to this Agreement, such Shareholder's shares in Cerebain, free and
clear of any and all Liens. There are no options, rights, voting trusts,
stockholder agreements or any other contracts or understandings to which such
Shareholder is a party or by which such Shareholder is bound with respect to the
issuance, sale, transfer, voting or registration of the Cerebain Shares. At the
Closing, DDOO will acquire good, valid and marketable title to such
Shareholder's Cerebain shares free and clear of any and all Liens.





Page 5




--------------------------------------------------------------------------------




4.1.4

Litigation. There is no pending Proceeding against such Shareholder that
challenges, or may have the effect of preventing, delaying or making illegal, or
otherwise interfering with, any of the transactions contemplated by this
Agreement and, to the knowledge of such Shareholder, no such Proceeding has been
threatened, and no event or circumstance exists that is reasonably likely to
give rise to or serve as a basis for the commencement of any such Proceeding.




4.1.5

No Brokers or Finders.  Except as disclosed in Schedule 4.1.5, no Person has, or
as a result of the transactions contemplated herein will have, any right or
valid claim against such Shareholder for any commission, fee or other
compensation as a finder or broker, or in any similar capacity, and such
Shareholder will indemnify and hold DDOO harmless against any liability or
expense arising out of, or in connection with, any such claim.




4.2

Investment Representations.  Shareholder hereby represents and warrants to DDOO
as follows:




4.2.1

Acknowledgment.  Shareholder understands and agrees that DDOO Shares have not
been registered under the Securities Act or the securities laws of any state of
the U.S. and that the issuance of DDOO Shares is being effected in reliance upon
an exemption from registration afforded either under Section 4(2) of the
Securities Act for transactions by an issuer not involving a public offering.




4.2.2

Status. By its execution of this Agreement, the represents and warrants to DDOO
that such Shareholder is a sophisticated investor, familiar with DDOO’s company
and business.. The Shareholder understands that DDOO Shares are being offered
and sold to such Shareholder in reliance upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Shareholder set forth in this Agreement, in order that DDOO may determine
the applicability and availability of the exemptions from registration of DDOO
Shares on which DDOO is relying.

 

4.2.3

Stock Legends.




(a)

Shareholder understands and agrees that the certificates evidencing DDOO Shares
issued to Shareholder will bear the following legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO CEREBAIN AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.




(b)

Other Legends. The certificates representing such DDOO Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable Law, including, without limitation, any U.S. state
corporate and state securities law, or contract.








Page 6




--------------------------------------------------------------------------------




ARTICLE 5.




REPRESENTATIONS AND WARRANTIES BY CEREBAIN




Cerebain represents and warrants to DDOO as follows:

 

5.1

Organization and Qualification.  Cerebain is duly incorporated and validly
existing under the laws of the State of Nevada, has all requisite authority and
power (corporate and other), governmental licenses, authorizations, consents and
approvals to carry on its business as presently conducted and as contemplated to
be conducted, to own, hold and operate its properties and assets as now owned,
held and operated by it, to enter into this Agreement, to carry out the
provisions hereof except where the failure to be so organized, existing and in
good standing or to have such authority or power will not, in the aggregate,
either (i) have a material adverse effect on the business, assets or financial
condition of Cerebain, or (ii) materially impair the ability of Cerebain and the
Shareholder each to perform their material obligations under this Agreement (any
of such effects or impairments, a “Material Adverse Effect”).  Cerebain is duly
qualified, licensed or domesticated as a foreign corporation in good standing in
each jurisdiction wherein the nature of its activities or its properties owned
or leased makes such qualification, licensing or domestication necessary, except
where the failure to be so qualified, licensed or domesticated will not have a
Material Adverse Effect. Set forth on Schedule 5.1 is a list of those
jurisdictions in which Cerebain presently conducts its business, owns, holds and
operates its properties and assets.




5.2

Subsidiaries.  Except as set forth on Schedule 5.2, Cerebain does not own
directly or indirectly, any equity or other ownership interest in any
corporation, partnership, joint venture or other entity or enterprise.




5.3

Articles of Incorporation and Bylaws. The copies of the Articles of
Incorporation of Cerebain (the “Organizational Documents”) that have been
delivered to DDOO prior to the execution of this Agreement are true and complete
and have not been amended or repealed.  Cerebain is not in violation or breach
of any of the provisions of the Organizational Documents, except for such
violations or breaches as, in the aggregate, will not have a Material Adverse
Effect.




5.4

Authorization and Validity of this Agreement. The execution, delivery and
performance by Cerebain of this Agreement and the recording of the transfer of
the Shares are within Cerebain's corporate powers, have been duly authorized by
all necessary corporate action, do not require from the Board or Shareholders of
Cerebain any consent or approval that has not been validly and lawfully
obtained, require no authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality of government that has not been validly
and lawfully obtained, filed or registered, as the case may be, except for those
that, if not obtained or made would not have a Material Adverse Effect.




5.5

No Violation. None of the execution, delivery or performance by Cerebain of this
Agreement or any other agreement or instrument contemplated hereby to which
Cerebain is a party, nor the consummation by Cerebain of the transactions
contemplated hereby will violate any provision of the Organizational Documents,
or violate or be in conflict with, or constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, or result in
the creation of imposition of any Lien under, any agreement or instrument to
which Cerebain is a party or by which Cerebain is or will be bound or subject,
or violate any laws.




5.6

Binding Obligations. Assuming this Agreement has been duly and validly
authorized, executed and delivered by DDOO and the Shareholders, this Agreement
is, and as of the Closing each other agreement or instrument contemplated hereby
to which Cerebain is a party, will have been duly authorized, executed and
delivered by Cerebain and will be the legal, valid and binding Agreement of
Cerebain and is enforceable against Cerebain in accordance with its terms,
except as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors rights generally.




5.7

Capitalization and Related Matters.




5.7.1

Capitalization. The authorized capital stock of Cerebain consists of (a)
100,000,000 shares of Common Stock, of which 22,784,000 shares are issued and
outstanding and (b) 10,000,000 Preferred Shares, of which no shares have been
issued.  Except as set forth in Schedule 5.7.1, there are no outstanding or
authorized options, warrants, calls, subscriptions, rights (including any
preemptive rights or rights of first refusal), agreements or commitments of any
character obligating Cerebain to issue any shares of its Common Stock or any
other Equity Security of Cerebain. All issued and outstanding shares of
Cerebain's capital stock are duly authorized, validly issued, fully paid and
nonassessable and have not been issued in violation of any preemptive or similar
rights.





Page 7




--------------------------------------------------------------------------------




5.7.2

No Redemption Requirements. Except as set forth in Schedule 5.7.2, there are no
outstanding contractual obligations (contingent or otherwise) of Cerebain to
retire, repurchase, redeem or otherwise acquire any outstanding shares of
capital stock of, or other ownership interests in, Cerebain or to provide funds
to or make any investment (in the form of a loan, capital contribution or
otherwise) in any other entity.




5.7.3

Duly Authorized. Upon delivery to DDOO of certificates representing the Cerebain
shares in accordance with the terms of this Agreement, said shares will have
been validly issued and fully paid and will be nonassessable, have the rights,
preferences and privileges specified, will be free of preemptive rights and will
be free and clear of all Liens and restrictions, other than Liens set forth on
Schedule 5.7.3 or that might have been created by DDOO and restrictions on
transfer imposed by this Agreement and the Securities Act.




5.8

Shareholders. Exhibit A contains a true and complete list of the names and
addresses of the record and beneficial holders of all of the outstanding Equity
Securities of Cerebain. Except as expressly provided in this Agreement, no
Holder of Shares or any other security of Cerebain or any other Person is
entitled to any preemptive right, right of first refusal or similar right as a
result of the issuance of the shares or otherwise. There is no voting trust,
agreement or arrangement among any of the Holders of any Equity Securities of
Cerebain affecting the exercise of the voting rights of any such Equity
Securities.




5.9

Compliance with Laws and Other Instruments.  Except as would not have a Material
Adverse Effect, the business and operations of Cerebain have been and are being
conducted in accordance with all applicable foreign, federal, state and local
laws, rules and regulations and all applicable orders, injunctions, decrees,
writs, judgments, determinations and awards of all courts and governmental
agencies and instrumentalities.  Except as set forth on Schedule 5.9 or would
not have a Material Adverse Effect, Cerebain is not, and is not alleged to be,
in violation of, or (with or without notice or lapse of time or both) in default
under, or in breach of, any term or provision of the Organizational Documents or
of any indenture, loan or credit agreement, note, deed of trust, mortgage,
security agreement or other material agreement, lease, license or other
instrument, commitment, obligation or arrangement to which Cerebain is a party
or by which any of Cerebain's properties, assets or rights are bound or
affected. To the knowledge of Cerebain, no other party to any material contract,
agreement, lease, license, commitment, instrument or other obligation to which
Cerebain is a party is (with or without notice or lapse of time or both) in
default thereunder or in breach of any term thereof.  Cerebain is not subject to
any obligation or restriction of any kind or character, nor is there, to the
knowledge of Cerebain, any event or circumstance relating to Cerebain that
materially and adversely affects in any way its business, properties, assets or
prospects or that prohibits Cerebain from entering into this Agreement or would
prevent or make burdensome its performance of or compliance with all or any part
of this Agreement or the consummation of the transactions contemplated hereby or
thereby.




5.10

Certain Proceedings. Except as disclosed on Schedule 5.10, There is no pending
Proceeding that has been commenced against Cerebain and that challenges, or may
have the effect of preventing, delaying, making illegal, or otherwise
interfering with, any of the transactions contemplated in this Agreement. To
Cerebain's knowledge, no such Proceeding has been threatened.




5.11

No Brokers or Finders. Except as disclosed on Schedule 5.11, no person has, or
as a result of the transactions contemplated herein will have, any right or
valid claim against Cerebain for any commission, fee or other compensation as a
finder or broker, or in any similar capacity, and Cerebain will indemnify and
hold DDOO harmless against any liability or expense arising out of, or in
connection with, any such claim.




5.12

Title to and Condition of Properties. Cerebain owns or holds under valid leases
or other rights to use all real property, plants, machinery and equipment
necessary for the conduct of the business of Cerebain as presently conducted,
except where the failure to own or hold such property, plants, machinery and
equipment would not have a Material Adverse Effect on Cerebain. The material
buildings, plants, machinery and equipment necessary for the conduct of the
business of Cerebain as presently conducted are structurally sound, are in good
operating condition and repair and are adequate for the uses to which they are
being put, in each case, taken as a whole, and none of such buildings, plants,
machinery or equipment is in need of maintenance or repairs, except for
ordinary, routine maintenance and repairs that are not material in nature or
cost.




5.13

Board Recommendation. The Board has, by unanimous written consent, determined
that this Agreement and the transactions contemplated by this Agreement, are
advisable and in the best interests of Cerebain's Shareholders.





Page 8




--------------------------------------------------------------------------------




ARTICLE 6.




REPRESENTATIONS AND WARRANTIES OF DDOO AND BARTON




DDOO and Barton, represent and warrant to the Shareholders and Cerebain as
follows:

 

6.1

Organization and Qualification.  DDOO is duly organized, validly existing and in
good standing under the laws of the State of Nevada, has all requisite authority
and power (corporate and other), governmental licenses, authorizations, consents
and approvals to carry on its business as presently conducted and to own, hold
and operate its properties and assets as now owned, held and operated by it,
except where the failure to be so organized, existing and in good standing, or
to have such authority and power, governmental licenses, authorizations,
consents or approvals would not have a Material Adverse Effect.  DDOO has made
all filings with the state of Nevada that might be required.  DDOO is duly
qualified, licensed or domesticated as a foreign corporation in good standing in
each jurisdiction wherein the nature of its activities or its properties owned,
held or operated makes such qualification, licensing or domestication necessary,
except where the failure to be so duly qualified, licensed or domesticated and
in good standing would not have a Material Adverse Effect. Schedule 6.1 sets
forth a true, correct and complete list of each jurisdiction of organization and
each other jurisdiction in which DDOO presently conducts its business or owns,
holds and operates its properties and assets.




6.2

Subsidiaries. Except as set forth on Schedule 6.2, DDOO does not own, directly
or indirectly, any equity or other ownership interest in any corporation,
partnership, joint venture or other entity or enterprise.




6.3

Organizational Documents. True, correct and complete copies of the
Organizational Documents of DDOO have been delivered to Cerebain prior to the
execution of this Agreement, and no action has been taken to amend or repeal
such Organizational Documents.  DDOO is not in violation or breach of any of the
provisions of its Organizational Documents, except for such violations or
breaches as would not have a Material Adverse Effect.




6.4

Authorization. DDOO has all requisite authority and power (corporate and other),
governmental licenses, authorizations, consents and approvals to enter into this
Agreement and each of the Transaction Documents to which DDOO is a party, to
consummate the transactions contemplated by this Agreement and each of the
Transaction Documents to which DDOO is a party and to perform its obligations
under this Agreement and each of the Transaction Documents to which DDOO is a
party. The execution, delivery and performance by DDOO of this Agreement and
each of the Transaction Documents to which DDOO is a party have been duly
authorized by all necessary corporate action and do not require from DDOO Board
or the stockholders of DDOO any consent or approval that has not been validly
and lawfully obtained. The execution, delivery and performance by DDOO of this
Agreement and each of the Transaction Documents to which DDOO is a party
requires no authorization, consent, approval, license, exemption of or filing or
registration with any Governmental Authority or other Person other than such
customary filings with the Commission for transactions of the type contemplated
by this Agreement, if required.




6.5

No Violation. Neither the execution or delivery by DDOO of this Agreement or any
Transaction Document to which DDOO is a party, nor the consummation or
performance by DDOO of the transactions contemplated hereby or thereby will,
directly or indirectly, (a) contravene, conflict with, or result in a violation
of any provision of the Organizational Documents of any DDOO Company; (b)
contravene, conflict with, constitute a default (or an event or condition which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination or acceleration of, or result in the imposition or
creation of any Lien under, any agreement or instrument to which any DDOO
Company is a party or by which the properties or assets of DDOO are bound; (c)
contravene, conflict with, or result in a violation of, any Law or Order to
which DDOO, or any of the properties or assets owned or used by  DDOO, may be
subject; or (d) contravene, conflict with, or result in a violation of, the
terms or requirements of, or give any Governmental Authority the right to
revoke, withdraw, suspend, cancel, terminate or modify, any licenses, permits,
authorizations, approvals, franchises or other rights held by DDOO or that
otherwise relate to the business of, or any of the properties or assets owned or
used by,  DDOO, except, in the case of clause (b), (c), or (d), for any such
contraventions, conflicts, violations, or other occurrences as would not have a
Material Adverse Effect.




6.6

Binding Obligations. Assuming this Agreement and the Transaction Documents have
been duly and validly authorized, executed and delivered by the parties thereto
other than DDOO, this Agreement has been, and as of the Closing each of the
Transaction Documents to which DDOO is a party will be, duly authorized,
executed and delivered by DDOO and constitutes or will constitute, as the case
may be, the legal, valid and binding obligations of DDOO, enforceable against
DDOO in accordance with their respective terms, except as such enforcement is
limited by general equitable principles, or by bankruptcy, insolvency and other
similar Laws affecting the enforcement of creditors rights generally.





Page 9




--------------------------------------------------------------------------------




6.7

Securities Laws. Assuming the accuracy of the representations and warranties of
the Shareholders contained in Section 4, the issuance of DDOO Shares pursuant to
this Agreement are and will be (a) exempt from the registration and prospectus
delivery requirements of the Securities Act, and (b) accomplished in conformity
with all applicable federal securities laws.




6.8

Capitalization and Related Matters.




6.8.1

Capitalization. The authorized capital stock of DDOO consists of 74,000,000
shares of Common Stock, $0.001 Par Value of which 10,200,000 shares are issued
and outstanding prior to the shares being issued to Cerebain Shareholder, and
1,000,000 shares of preferred stock, none of which are issued and outstanding.
All issued and outstanding shares of DDOO's Common Stock are duly authorized,
validly issued, fully paid and nonassessable, and have not been issued in
violation of any preemptive or similar rights. On the Closing Date, DDOO will
have sufficient authorized and unissued DDOO's Common Stock to consummate the
transactions contemplated hereby. Except as disclosed in Schedule 6.8.1, there
are no outstanding options, warrants, purchase agreements, participation
agreements, subscription rights, conversion rights, exchange rights or other
securities or contracts that could require DDOO to issue, sell or otherwise
cause to become outstanding any of its authorized but unissued shares of capital
stock or any securities convertible into, exchangeable for or carrying a right
or option to purchase shares of capital stock or to create, authorize, issue,
sell or otherwise cause to become outstanding any new class of capital stock.
There are no outstanding stockholders' agreements, voting trusts or
arrangements, registration rights agreements, rights of first refusal or other
contracts pertaining to the capital stock of DDOO. The issuance of all of the
shares of DDOO's Common Stock described in this Section 6.8.1 have been in
compliance with U.S. federal securities laws.




6.8.2

No Redemption Requirements. Except as set forth in Schedule 6.8.2 or in the SEC
Documents, there are no outstanding contractual obligations (contingent or
otherwise) of DDOO to retire, repurchase, redeem or otherwise acquire any
outstanding shares of capital stock of, or other ownership interests in, DDOO or
to provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any other Person.




6.8.3

Duly Authorized. The issuance of DDOO Shares has been duly authorized and, upon
delivery to the Shareholders of certificates therefore in accordance with the
terms of this Agreement, DDOO Shares will have been validly issued and fully
paid, and will be nonassessable, have the rights, preferences and privileges
specified, will be free of preemptive rights and will be free and clear of all
Liens and restrictions, other than Liens created by the Shareholders and
restrictions on transfer imposed by this Agreement and the Securities Act or any
lock-up agreements.




6.8.4

Subsidiaries.  Schedule 6.8.4 sets forth a complete list of subsidiaries of
DDOO, if any. And, the capitalization of each DDOO Subsidiary, if any, is as set
forth on Schedule 6.8.4. The issued and outstanding shares of capital stock of
each DDOO Subsidiary set forth on such schedule have been duly authorized and
are validly issued and outstanding, fully paid and non-assessable, and
constitute all of the issued and outstanding capital stock of such DDOO
Subsidiary. The owners of the shares of each of DDOO Subsidiaries set forth on
Schedule 6.8.4 own, and have good, valid and marketable title to, all shares of
capital stock of such Subsidiaries. There are no outstanding or authorized
options, warrants, purchase agreements, participation agreements, subscription
rights, conversion rights, exchange rights or other securities or contracts that
could require any of DDOO Subsidiaries to issue, sell or otherwise cause to
become outstanding any of its respective authorized but unissued shares of
capital stock or any securities convertible into, exchangeable for or carrying a
right or option to purchase shares of capital stock or to create, authorize,
issue, sell or otherwise cause to become outstanding any new class of capital
stock. There are no outstanding stockholders' agreements, voting trusts or
arrangements, registration rights agreements, rights of first refusal or other
contracts pertaining to the capital stock of any of DDOO Subsidiaries. None of
the outstanding shares of capital stock of any of DDOO Subsidiaries has been
issued in violation of any rights of any Person or in violation of any Law.





Page 10




--------------------------------------------------------------------------------




6.8.5

Increase in Authorized Common Stock; Forward Stock Split. On October 14, 2011,
DDOO filed a preliminary proxy statement on Schedule 14A, soliciting proxies
from DDOO’s shareholders to effectuate the following:  (i) an increase in the
authorized common stock of the corporation from 74,000,000 shares, par value
$0.001, to 149,000,000 shares, par value $0.001, and (ii) a forward split of all
outstanding common stock of DDOO as of October 31, 2011 at a ratio of
6.25-for-1.  DDOO followed that filing with a definitive proxy statement on
Schedule 14A filed on November 3, 2011, giving the holders of DDOO common stock
until November 11, 2011 to return their proxy card recording their vote on the
increase in authorized common stock and the forward stock split.  DDOO timely
received valid, signed proxies on or before November 11, 2011, sufficient to
approve the increase in the authorized common stock of the corporation and the
forward stock split.  To date DDOO has not taken any steps to effectuate the
increase in the authorized common or the forward stock split.

 

6.9

Compliance with Laws. Except as would not have a Material Adverse Effect, the
business and operations of DDOO have been and are being conducted in accordance
with all applicable Laws and Orders. Except as would not have a Material Adverse
Effect, DDOO has not received notice of any violation (or any Proceeding
involving an allegation of any violation) of any applicable Law or Order by or
affecting DDOO and, to the knowledge of DDOO, no Proceeding involving an
allegation of violation of any applicable Law or Order is threatened or
contemplated. Except as would not have a Material Adverse Effect, DDOO is not
subject to any obligation or restriction of any kind or character, nor is there,
to the knowledge of DDOO, any event or circumstance relating to DDOO that
materially and adversely affects in any way its business, properties, assets or
prospects or that prohibits DDOO from entering into this Agreement or would
prevent or make burdensome its performance of or compliance with all or any part
of this Agreement or the consummation of the transactions contemplated hereby.




6.10

Certain Proceedings. There is no pending Proceeding that has been commenced
against DDOO and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement. To the knowledge of DDOO, no such Proceeding has
been threatened.




6.11

No Brokers or Finders. Except as disclosed in Schedule 6.11, no Person has, or
as a result of the transactions contemplated herein will have, any right or
valid claim against any DDOO Company for any commission, fee or other
compensation as a finder or broker, or in any similar capacity, and DDOO will
indemnify and hold Cerebain harmless against any liability or expense arising
out of, or in connection with, any such claim.




6.12

Absence of Undisclosed Liabilities. Except as set forth on Schedule 6.12, DDOO
has no debt, obligation or liability (whether accrued, absolute, contingent,
liquidated or otherwise, whether due or to become due, whether or not known to
DDOO) arising out of any transaction entered into at or prior to the Closing or
any act or omission at or prior to the Closing, except to the extent set forth
on or reserved against on DDOO Balance Sheet. Except as set forth on Schedule
6.12, DDOO has not incurred any liabilities or obligations under agreements
entered into, in the usual and ordinary course of business since November 30,
2010. Notwithstanding the foregoing, all liabilities will be discharged prior to
or at the Closing so that, at the Closing, DDOO will have no direct, contingent
or other obligations of any kind or any commitment or contractual obligations of
any kind and description.




6.13

Changes. Except as set forth on Schedule 6.13, DDOO has not since December 31,
2009:




6.13.1

Ordinary Course of Business. Conducted its business or entered into any
transaction other than in the usual and ordinary course of business, except for
this Agreement.




6.13.2

Adverse Changes. Suffered or experienced any change in, or affecting, its
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects other than changes, events or
conditions in the usual and ordinary course of its business, none of which would
have a Material Adverse Effect;




6.13.3

Loans. Made any loans or advances to any Person other than travel advances and
reimbursement of expenses made to employees, officers and directors in the
ordinary course of business;




6.13.4

Liens. Created or permitted to exist any Lien on any material property or asset
of DDOO Companies, other than Permitted Liens;





Page 11




--------------------------------------------------------------------------------




6.13.5

Capital Stock. Except as set forth on Schedule 6.13.5, issued, sold, disposed of
or encumbered, or authorized the issuance, sale, disposition or encumbrance of,
or granted or issued any option to acquire any shares of its capital stock or
any other of its securities or any Equity Security, or altered the term of any
of its outstanding securities or made any change in its outstanding shares of
capital stock or its capitalization (except by way of amended Certificate of
Incorporation) whether by reason of reclassification, recapitalization, stock
split, combination, exchange or readjustment of shares, stock dividend or
otherwise;




6.13.6

Dividends. Declared, set aside, made or paid any dividend or other distribution
to any of its stockholders;




6.13.7

Material Contracts. Terminated or modified any Material Contract, except for
termination upon expiration in accordance with the terms thereof;




6.13.8

Claims. Released, waived or cancelled any claims or rights relating to or
affecting DDOO in excess of $10,000 in the aggregate or instituted or settled
any Proceeding involving in excess of $10,000 in the aggregate;




6.13.9

Discharged Liabilities. Except as set forth on Schedule 6.13.9, paid, discharged
or satisfied any claim, obligation or liability in excess of $10,000 in the
aggregate, except for liabilities incurred prior to the date of this Agreement
in the ordinary course of business;




6.13.10

Indebtedness. Created, incurred, assumed or otherwise become liable for any
Indebtedness in excess of $5,000 in the aggregate, other than professional fees
(as indicated in Schedule 6.13.10);




6.13.11

Guarantees. Guaranteed or endorsed in a material amount any obligation or net
worth of any Person;




6.13.12

Acquisitions. Acquired the capital stock or other securities or any ownership
interest in, or substantially all of the assets of, any other Person;




6.13.13

Accounting. Changed its method of accounting or the accounting principles or
practices utilized in the preparation of its financial statements, other than as
required by GAAP;




6.13.14

Agreements. Except as set forth on Schedule 6.13.14, entered into any agreement,
or otherwise obligated itself, to do any of the foregoing.




6.14

Material Contracts. Except to the extent already filed with the SEC Documents,
(and available on its “Edgar” database) DDOO has made available to Cerebain,
prior to the date of this Agreement, true, correct and complete copies of each
written Material Contract, including each amendment, supplement and modification
thereto.




6.14.1

No Defaults. Each Material Contract is a valid and binding agreement of DDOO
that is party thereto, and is in full force and effect. Except as would not have
a Material Adverse Effect, DDOO is not in breach or default of any Material
Contract to which it is a party and, to the knowledge of DDOO, no other party to
any Material Contract is in breach or default thereof. Except as would not have
a Material Adverse Effect, no event has occurred or circumstance exists that
(with or without notice or lapse of time) would (a) contravene, conflict with or
result in a violation or breach of, or become a default or event of default
under, any provision of any Material Contract or (b) permit DDOO or any other
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify any
Material Contract. No Company has received notice of the pending or threatened
cancellation, revocation or termination of any Material Contract to which it is
a party. There are no renegotiations of, or attempts to renegotiate, or
outstanding rights to renegotiate any material terms of any Material Contract.

 

6.15

Employees.

 

6.15.1

Except as set forth on Schedule 6.15.1, DDOO has no employees, independent
contractors or other Persons providing research or other services to them.
Except as would not have a Material Adverse Effect, DDOO is in full compliance
with all Laws regarding employment, wages, hours, benefits, equal opportunity,
collective bargaining, the payment of Social Security and other taxes,
occupational safety and health and plant closing. DDOO is liable for the payment
of any compensation, damages, taxes, fines, penalties or other amounts, however
designated, for failure to comply with any of the foregoing Laws for any amounts
earned or accrued prior to Closing.





Page 12




--------------------------------------------------------------------------------




6.15.2

No director, officer or employee of DDOO is a party to, or is otherwise bound
by, any contract (including any confidentiality, noncompetition or proprietary
rights agreement) with any other Person that in any way adversely affects or
will materially affect (a) the performance of his or her duties as a director,
officer or employee of DDOO or (b) the ability of DDOO to conduct its business.
Except as set forth on Schedule 6.15.2, each employee of each DDOO is employed
on an at-will basis and DDOO has no contract with any of its employees which
would interfere with DDOO's ability to discharge its employees.




6.16

Tax Audits.




6.16.1

Tax Returns and Liabilities. Except as set forth on Schedule 6.16.1, DDOO is
current and has filed all required federal income tax returns and state income
tax returns and is current with its State of Nevada franchise taxes.  As of
Closing, there shall be no taxes of any kind due or owing.  DDOO and Barton
agree to assist the Shareholders with the preparation of DDOO’s tax returns by
providing any information reasonably needed by the preparer of the tax returns.
 There are no Liens or known material liabilities with respect to Taxes on
DDOO's property or assets other than Permitted Liens; and  there are no Tax
rulings, requests for rulings, or closing agreements relating to DDOO for any
period (or portion of a period) that would affect any period after the date
hereof. DDOO has suffered losses and no taxes are due.




6.16.2

No Adjustments, Changes.  Neither DDOO or any other Person on behalf of DDOO (a)
has executed or entered into a closing agreement pursuant to Section 7121 of the
Code or any predecessor provision thereof or any similar provision of state,
local or foreign law; or (b) has agreed to or is required to make any
adjustments pursuant to Section 481(a) of the Code or any similar provision of
state, local or foreign law.




6.16.3

No Disputes. There is no pending audit, examination, investigation, dispute,
proceeding or claim with respect to any Taxes of DDOO, nor is any such claim or
dispute pending or contemplated.  DDOO has filed all federal, state and other
tax returns required to be filed by it since inception and has or will at
Closing delivered to Cerebain true, correct and complete copies of all Tax
Returns, if any, examination reports and statements of deficiencies assessed or
asserted against or agreed to by DDOO since their inception and any and all
correspondence with respect to the foregoing.




6.16.4

Not a U.S. Real Property Holding Corporation. DDOO is not and has not been a
United States real property holding corporation within the meaning of Section
897(c)(2) of the Code at any time during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.




6.16.5

No Tax Allocation, Sharing. DDOO is not a party to any Tax allocation or sharing
agreement. DDOO (a) has not been a member of a Tax Group filing a consolidated
income Tax Return under Section 1501 of the Code (or any similar provision of
state, local or foreign law), and (b) has no liability for Taxes for any Person
under Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local or foreign law) as a transferee or successor, by contract or otherwise.




6.16.6

No Other Arrangements.  DDOO is not a party to any agreement, contract or
arrangement for services that would result, individually or in the aggregate, in
the payment of any amount that would not be deductible by reason of Section
162(m), 280G or 404 of the Code. DDOO Companies are not “consenting
corporations” within the meaning of Section 341(f) of the Code. DDOO Companies
do not have any “tax-exempt bond financed property” or “tax-exempt use property”
within the meaning of Section 168(g) or (h), respectively of the Code.  DDOO has
no outstanding closing agreement, ruling request, request for consent to change
a method of accounting, subpoena or request for information to or from a
Governmental Authority in connection with any Tax matter. During the last two
years, DDOO has not engaged in any exchange with a related party (within the
meaning of Section 1031(f) of the Code) under which gain realized was not
recognized by reason of Section 1031 of the Code. Cerebain is not a party to any
reportable transaction within the meaning of Treasury Regulation Section
1.6011-4.




6.17

Material Assets. The financial statements of DDOO set forth in the SEC Documents
reflect the material properties and assets (real and personal) owned or leased
by DDOO.





Page 13




--------------------------------------------------------------------------------




6.18

Insurance Coverage. DDOO has made available to Cerebain, prior to the date of
this Agreement, true, correct and complete copies of any insurance policies
maintained by DDOO Company on its properties and assets. Except as would not
have a Material Adverse Effect, all of such policies (a) taken together, provide
adequate insurance coverage for the properties, assets and operations of DDOO
for all risks normally insured against by a Person carrying on the same business
as DDOO, and (b) are sufficient for compliance with all applicable Laws and
Material Contracts.  Except as would not have a Material Adverse Effect, all of
such policies are valid, outstanding and in full force and effect and, by their
express terms, will continue in full force and effect following the consummation
of the transactions contemplated by this Agreement.  Except as set forth on
Schedule 6.18, DDOO has not received (a) any refusal of coverage or any notice
that a defense will be afforded with reservation of rights, or (b) any notice of
cancellation or any other indication that any insurance policy is no longer in
full force or effect or will not be renewed or that the issuer of any policy is
not willing or able to perform its obligations thereunder.  All premiums due on
such insurance policies on or prior to the date hereof have been paid. There are
no pending claims with respect to DDOO or its properties or assets under any
such insurance policies, and there are no claims as to which the insurers have
notified DDOO that they intend to deny liability. There is no existing default
under any such insurance policies.




6.19

Litigation; Orders. Except as set forth on Schedule 6.19, there is no Proceeding
(whether federal, state, local or foreign) pending or, to the knowledge of DDOO,
threatened against or affecting DDOO or any properties, assets, business or
employees. To the knowledge of DDOO, there is no fact that might result in or
form the basis for any such Proceeding.  DDOO is not subject to any Orders.




6.20

Licenses. Except as would not have a Material Adverse Effect, each DDOO
possesses from the appropriate Governmental Authority all licenses, permits,
authorizations, approvals, franchises and rights that are necessary for DDOO to
engage in its business as currently conducted and to permit DDOO to own and use
its properties and assets in the manner in which it currently owns and uses such
properties and assets (collectively, “DDOO Permits”).  DDOO has not has received
notice from any Governmental Authority or other Person that there is lacking any
license, permit, authorization, approval, franchise or right necessary for DDOO
to engage in its business as currently conducted and to permit DDOO to own and
use its properties and assets in the manner in which it currently owns and uses
such properties and assets.  Except as would not have a Material Adverse Effect,
DDOO Permits are valid and in full force and effect.  Except as would not have a
Material Adverse Effect, no event has occurred or circumstance exists that may
(with or without notice or lapse of time): (a) constitute or result, directly or
indirectly, in a violation of or a failure to comply with any DDOO Permit; or
(b) result, directly or indirectly, in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any DDOO Permit.  DDOO
has not has received notice from any Governmental Authority or any other Person
regarding: (a) any actual, alleged, possible or potential contravention of any
DDOO Permit; or (b) any actual, proposed, possible or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to, any
DDOO Permit. All applications required to have been filed for the renewal of
such Company Permits have been duly filed on a timely basis with the appropriate
Persons, and all other filings required to have been made with respect to such
DDOO Permits have been duly made on a timely basis with the appropriate Persons.
All DDOO Permits are renewable by their terms or in the ordinary course of
business without the need to comply with any special qualification procedures or
to pay any amounts other than routine fees or similar charges, all of which
have, to the extent due, been duly paid.

 

6.21

Interested Party Transactions. Except as disclosed in Schedule 6.21, no officer,
director or stockholder of DDOO or any Affiliate or “associate” (as such term is
defined in Rule 405 of the Commission under the Securities Act) of any such
Person, has or has had, either directly or indirectly, (1) an interest in any
Person which (a) furnishes or sells services or products which are furnished or
sold or are proposed to be furnished or sold by DDOO, or (b) purchases from or
sells or furnishes to, or proposes to purchase from, sell to or furnish DDOO any
goods or services; or (2) a beneficial interest in any contract or agreement to
which DDOO is a party or by which it may be bound or affected.

 

6.22

Governmental Inquiries. DDOO has provided to Cerebain a copy of each material
written inspection report, questionnaire, inquiry, demand or request for
information received by DDOO from any Governmental Authority, and the applicable
DDOO’s response thereto, and each material written statement, report or other
document filed by DDOO with any Governmental Authority, except for those
available on the Securities and Exchange Commission EDGAR database.

 

6.23

Intellectual Property.  Except as set forth on Schedule 6.23, DDOO does not own,
use or license any Intellectual Property in its business as presently conducted,
except as set forth in the SEC Documents.

 

6.24

[Reserved].





Page 14




--------------------------------------------------------------------------------




6.25

Title to and Condition of Properties. Except as would not have a Material
Adverse Effect, each DDOO Company owns (with good and marketable title in the
case of real property) or holds under valid leases or other rights to use all
real property, plants, machinery, equipment and other personal property
necessary for the conduct of its business as presently conducted, free and clear
of all Liens, except Permitted Liens. The material buildings, plants, machinery
and equipment necessary for the conduct of the business of each DDOO Company as
presently conducted are structurally sound, are in good operating condition and
repair and are adequate for the uses to which they are being put, and none of
such buildings, plants, machinery or equipment is in need of maintenance or
repairs, except for ordinary, routine maintenance and repairs that are not
material in nature or cost.




6.26

SEC Documents; Financial Statements. DDOO has filed all reports required to be
filed by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the three years preceding the date hereof (or such shorter period
as DDOO was required by law to file such material) (the foregoing materials
being collectively referred to herein as the “SEC Documents”) and, while not
having filed all such SEC Documents prior to the expiration of any extension(s),
is nevertheless current with respect to its Exchange Act filing requirements. As
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statement therein, in light of the circumstances under which
they were made, not misleading. All material agreements to which DDOO is a party
or to which the property or assets of DDOO are subject have been appropriately
filed as exhibits to the SEC Documents as and to the extent required under the
Exchange Act. The financial statements of DDOO included in the SEC Documents
comply in all material respects with applicable accounting requirement and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing, were prepared in accordance with GAAP applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto, or, in the case of unaudited statements as permitted by Form 10-Q of
the Commission), and fairly present in all material respects (subject in the
case of unaudited statements, to normal, recurring audit adjustments) the
financial position of DDOO as at the dates thereof and the results of its
operations and cash flows for the periods then ended. DDOO's Common Stock is
listed on the OTC Bulletin Board, under the symbol “DDOO” and DDOO is not aware
of any facts which would make DDOO's Common Stock ineligible for continued
quotation on the OTC Bulletin Board.




6.27

Stock Option Plans; Employee Benefits.




6.27.1

Set forth on Schedule 6.27.1 is a complete list of all stock option plans
providing for the grant by DDOO of stock options to directors, officers or
employees. Except as disclosed on Schedule 6.27.1, all such stock option plans
are Approved Plans.




6.27.2

None of DDOO Companies has any employee benefit plans or arrangements covering
their present and former employees or providing benefits to such persons in
respect of services provided such DDOO Company.




6.27.3

Neither the consummation of the transactions contemplated hereby alone, nor in
combination with another event, with respect to each director, officer, employee
and consultant of DDOO, will result in (a) any payment (including, without
limitation, severance, unemployment compensation or bonus payments) becoming due
from DDOO, (b) any increase in the amount of compensation or benefits payable to
any such individual or (c) any acceleration of the vesting or timing of payment
of compensation payable to any such individual. No agreement, arrangement or
other contract of DDOO provides benefits or payments contingent upon, triggered
by, or increased as a result of a change in the ownership or effective control
of DDOO.




6.28

Environmental and Safety Matters. Except as set forth on Schedule 6.28 and
except as would not have a Material Adverse Effect:

 

6.28.1

Each DDOO Company has at all times been and is in compliance with all
Environmental Laws applicable to such DDOO Company.




6.28.2

There are no Proceedings pending or threatened against any DDOO Company alleging
the violation of any Environmental Law or Environmental Permit applicable to
such DDOO Company or alleging that DDOO is a potentially responsible party for
any environmental site contamination.




6.28.3

Neither this Agreement nor the consummation of the transactions contemplated by
this Agreement shall impose any obligations to notify or obtain the consent of
any Governmental Authority or third Persons under any Environmental Laws
applicable to any DDOO Company.





Page 15




--------------------------------------------------------------------------------




6.29

Money Laundering Laws. The operations of DDOO Companies are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all U.S. and non-U.S.
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
Governmental Authority (collectively, the “Money Laundering Laws”) and no
Proceeding involving any DDOO Company with respect to the Money Laundering Laws
is pending or, to the knowledge of DDOO, threatened.







6.30

Board Recommendation. DDOO Board, at a meeting duly called and held, has
determined that this Agreement and the transactions contemplated by this
Agreement are advisable and in the best interests of DDOO's stockholders and has
duly authorized this Agreement and the transactions contemplated by this
Agreement.




ARTICLE 7.




COVENANTS OF CEREBAIN AND THE SHAREHOLDERS

 

7.1

Access and Investigation. Between the date of this Agreement and the Closing
Date, Cerebain will, and will cause each Company Subsidiary to, (a) afford DDOO
and its agents, advisors and attorneys during normal business hours, full and
free access to Company's personnel, properties, contracts, books and records,
and other documents and data, (b) furnish DDOO and its agents, advisors and
attorneys with copies of all such contracts, books and records, and other
existing documents and data as DDOO may reasonably request, and (c) furnish DDOO
and its agents, advisors and attorneys with such additional financial,
operating, and other data and information as DDOO may reasonably request.




7.2

Operation of the Business of Cerebain.

 

7.2.1

Between the date of this Agreement and the Closing Date, Cerebain will, and will
cause each Company Subsidiary to:




(a) conduct its business only in the ordinary course of business;




(b) use its best efforts to preserve intact its current business organization
and

business relationships, including, without limitation, relationships with
suppliers,   customers, landlords, creditors, officers, employees and agents;
and




(c) otherwise report periodically to DDOO concerning the status of its

business, operations, and finances.




7.3

No Transfers of Capital Stock.




7.3.1

Between the date of this Agreement and the Closing Date, the Shareholders shall
not assign, transfer, mortgage, pledge or otherwise dispose of any or all of the
Shares (or any interest therein) or grant any Person the option or right to
acquire such Shares (or any interest therein).




7.3.2

Between the date of this Agreement and the Closing Date, Cerebain shall not, and
shall cause each Company Subsidiary not to, assign, transfer, mortgage, pledge
or otherwise dispose of any or all of the capital stock of any Acquired Company
(or any interest therein) or grant any Person the option or right to acquire the
capital stock of any Acquired Company (or any interest therein).

 

7.4

Required Filings and Approvals.




7.4.1

As promptly as practicable after the date of this Agreement, Cerebain will, and
will cause each Company Subsidiary to, make all filings required to be made by
it in order to consummate the transactions contemplated by this Agreement, if
applicable. Between the date of this Agreement and the Closing Date, Cerebain
will, and will cause each Company Subsidiary to, (a) cooperate with DDOO with
respect to all filings that DDOO elects to make or is required to make in
connection with the transactions contemplated by this Agreement, and (b)
cooperate with DDOO in obtaining any consents or approvals required to be
obtained by DDOO in connection herewith.





Page 16




--------------------------------------------------------------------------------




7.5

Notification. Between the date of this Agreement and the Closing Date, Cerebain
and the Shareholders will promptly notify DDOO in writing if Cerebain, the
Shareholders or any Company Subsidiary becomes aware of any fact or condition
that causes or constitutes a breach of any of the representations and warranties
of Cerebain or the Shareholders, as the case may be, as of the date of this
Agreement, or if Cerebain, any Shareholder or any Company Subsidiary becomes
aware of the occurrence after the date of this Agreement of any fact or
condition that would (except as expressly contemplated by this Agreement) cause
or constitute a breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition. Should any such fact or condition require any change
in the Schedules to this Agreement if the Schedules to the Agreement were dated
the date of the occurrence or discovery of any such fact or condition, Cerebain
or the Shareholders, as the case may be, will promptly deliver to DDOO a
supplement to the Schedules to the Agreement specifying such change; provided,
however, that such delivery shall not materially adversely affect any rights of
DDOO set forth herein, including the right of DDOO to seek a remedy in damages
for losses incurred as a result of such supplemented disclosure. During the same
period, Cerebain and the Shareholders will, and will cause each Company
Subsidiary to, promptly notify DDOO of the occurrence of any breach of any
covenant of Cerebain or the Shareholders in this Section 7 or of the occurrence
of any event that may make the satisfaction of the conditions in Section 9
impossible or unlikely.




7.6

Closing Conditions. Between the date of this Agreement and the Closing Date,
each of Cerebain and the Shareholders will use its commercially reasonable
efforts to cause the conditions in Section 9 to be satisfied.




ARTICLE 8




COVENANTS OF DDOO AND BARTON

 

8.1

Access and Investigation. Between the date of this Agreement and the Closing
Date, DDOO and Barton will, and will cause each of DDOO Subsidiaries to, (a)
afford Cerebain and its agents, advisors and attorneys during normal business
hours full and free access to each DDOO Company's personnel, properties,
contracts, books and records, and other documents and data, (b) furnish Cerebain
and its agents, advisors and attorneys with copies of all such contracts, books
and records, and other existing documents and data as Cerebain may reasonably
request, and (c) furnish Cerebain and its agents, advisors and attorneys with
such additional financial, operating, and other data and information as Cerebain
may reasonably request.




8.2

Operation of the Business of DDOO. Between the date of this Agreement and the
Closing Date, DDOO and Barton will, and will cause each of DDOO Subsidiaries to:




8.2.1

conduct its business only in the ordinary course of business;




8.2.2

use its best efforts to preserve intact the current business organization and
business relationships, including, without limitation, relationships with
suppliers, customers, landlords, creditors, officers, employees and agents;




8.2.3

obtain the prior written consent of Cerebain prior to taking any action of the
type specified in Section 6.13 or entering into any Material DDOO Contract;




8.2.4

confer with Cerebain concerning operational matters of a material nature; and




8.2.5

otherwise report periodically to Cerebain concerning the status of its business,
operations, and finances.




8.3

Required Filings and Approvals.




8.3.1

As promptly as practicable after the date of this Agreement, DDOO will, and will
cause each of DDOO Subsidiaries to, make all filings legally required to be made
by it to consummate the transactions contemplated by this Agreement. Between the
date of this Agreement and the Closing Date, DDOO will cooperate with Cerebain
with respect to all filings that Cerebain is legally required to make in
connection with the transactions contemplated hereby.




8.4

No Issuances of Capital Stock.





Page 17




--------------------------------------------------------------------------------




8.4.1

Between the date of this Agreement and the Closing Date, DDOO shall not issue or
agree to issue any of its securities, including, but not limited to its common
stock and preferred stock (or any interest therein) or grant any Person the
option or right to acquire such securities (or any interest therein).




8.4.2

Between the date of this Agreement and the Closing Date, DDOO shall not, and
shall cause each Company Subsidiary not to, assign, transfer, mortgage, pledge
or otherwise dispose of any or all of the capital stock of any Acquired Company
(or any interest therein) or grant any Person the option or right to acquire the
capital stock of any Acquired Company (or any interest therein).




8.5

Notification. Between the date of this Agreement and the Closing Date, DDOO and
Barton will promptly notify Cerebain and the Shareholders in writing if DDOO or
Barton become aware of any fact or condition that causes or constitutes a breach
of any of the representations and warranties of DDOO, as of the date of this
Agreement, or if DDOO or Barton becomes aware of the occurrence after the date
of this Agreement of any fact or condition that would (except as expressly
contemplated by this Agreement) cause or constitute a breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Schedules to this Agreement if the
Schedules to the Agreement were dated the date of the occurrence or discovery of
any such fact or condition, DDOO and Barton will promptly deliver to Cerebain
and the Shareholders a supplement to the Schedules to the Agreement specifying
such change; provided, however, that such delivery shall not materially
adversely affect any rights of the Shareholders set forth herein, including the
right of the Shareholders to seek a remedy in damages for losses incurred as a
result of such supplemented disclosure. During the same period, DDOO and Barton
will promptly notify Cerebain and the Shareholders of the occurrence of any
breach of any covenant of DDOO in this Section 8 or of the occurrence of any
event that may make the satisfaction of the conditions in Section 10 impossible
or unlikely.




8.6

Closing Conditions. Between the date of this Agreement and the Closing Date,
DDOO and Barton will use commercially reasonable efforts to cause the conditions
in Section 10 to be satisfied.




8.7

Indemnification and Insurance.




8.7.1

DDOO and Barton shall to the fullest extent permitted under applicable Law or
its Organizational Documents, indemnify and hold harmless, each present and
former director, officer or employee of DDOO or any DDOO Subsidiary
(collectively, the “Indemnified Parties”) against any costs or expenses
(including attorneys' fees), judgments, fines, losses, claims, damages,
liabilities and amounts paid in settlement in connection with any Proceeding (x)
arising out of or pertaining to the transactions contemplated by this Agreement
or (y) otherwise with respect to any acts or omissions occurring at or prior to
the Closing Date, to the same extent as provided in DDOO's Organizational
Documents or any applicable contract or agreement as in effect on the date
hereof, in each case for a period of six years after the Closing Date. In the
event of any such Proceeding (whether arising before or after the Closing Date),
(i) any counsel retained by the Indemnified Parties for any period after the
Closing Date shall be reasonably satisfactory to DDOO, (ii) after the Closing
Date, DDOO and Barton shall pay the reasonable fees and expenses of such
counsel, promptly after statements therefore are received, provided that the
Indemnified Parties shall be required to reimburse DDOO and Barton for such
payments in the circumstances and to the extent required by DDOO's
Organizational Documents, any applicable contract or agreement or applicable
Law, and (iii) DDOO and Barton will cooperate in the defense of any such matter;
provided, however, that DDOO and Barton shall not be liable for any settlement
effected without its written consent (which consent shall not be unreasonably
withheld); and provided, further, that, in the event that any claim or claims
for indemnification are asserted or made within such six-year period, all rights
to indemnification in respect of any such claim or claims shall continue until
the disposition of any and all such claims. The Indemnified Parties as a group
may retain only one law firm to represent them in each applicable jurisdiction
with respect to any single action unless there is, under applicable standards of
professional conduct, a conflict on any significant issue between the positions
of any two or more Indemnified Parties, in which case each Indemnified Person
with respect to whom such a conflict exists (or group of such Indemnified
Persons who among them have no such conflict) may retain one separate law firm
in each applicable jurisdiction.




8.7.2

This Section 8.7 shall survive the consummation of the transactions contemplated
by this Agreement at the Closing Date, is intended to benefit the Indemnified
Parties and the Covered Persons, shall be binding on all successors and assigns
of DDOO and Barton and shall be enforceable by the Indemnified Parties and the
Covered Persons.





Page 18




--------------------------------------------------------------------------------




8.8

Rule 144 Reporting. With a view to making available to DDOO's stockholders the
benefit of certain rules and regulations of the Commission which may permit the
sale of DDOO Common Stock to the public without registration, from and after the
Closing Date, DDOO agrees to:




8.8.1

Make and keep public information available, as those terms are understood and
defined in Rule 144; and




8.8.2

File with the Commission, in a timely manner, all reports and other documents
required of DDOO under the Exchange Act.




8.9

SEC Documents. From and after the Closing Date, in the event the Commission
notifies DDOO of its intent to review any SEC Document filed prior to Closing or
DDOO receives any oral or written comments from the Commission with respect to
any SEC Document filed prior to Closing, DDOO shall promptly notify DDOO
Shareholders and DDOO Shareholders shall fully cooperate with DDOO.




ARTICLE 9




CONDITIONS PRECEDENT TO DDOO'S

OBLIGATION TO CLOSE

 

DDOO's obligation to acquire the Shares and to take the other actions required
to be taken by DDOO at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by DDOO, in whole or in part):

 

9.1

Accuracy of Representations. The representations and warranties of Cerebain and
the Shareholders set forth in this Agreement or in any Schedule or certificate
delivered pursuant hereto that are not qualified as to materiality shall be true
and correct in all material respects as of the date of this Agreement, and shall
be deemed repeated as of the Closing Date and shall then be true and correct in
all material respects, except to the extent a representation or warranty is
expressly limited by its terms to another date and without giving effect to any
supplemental Schedule. The representations and warranties of Cerebain and the
Shareholders set forth in this Agreement or in any Schedule or certificate
delivered pursuant hereto that are qualified as to materiality shall be true and
correct in all respects as of the date of this Agreement, and shall be deemed
repeated as of the Closing Date and shall then be true and correct in all
respects, except to the extent a representation or warranty is expressly limited
by its terms to another date and without giving effect to any supplemental
Schedule.




9.2

Performance by Cerebain and Shareholders.




9.2.1

All of the covenants and obligations that Cerebain and Shareholders are required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing (considered collectively), and each of these covenants and obligations
(considered individually), must have been duly performed and complied with in
all material respects.




9.2.2

Each document required to be delivered by Cerebain and the Shareholders pursuant
to this Agreement at or prior to Closing must have been delivered.




9.3

No Force Majeure Event. Since November 30, 2010, there shall not have been any
delay, error, failure or interruption in the conduct of the business of any
Acquired Company, or any loss, injury, delay, damage, distress, or other
casualty, due to force majeure including but not limited to (a) acts of God; (b)
fire or explosion; (c) war, acts of terrorism or other civil unrest; or (d)
national emergency.




9.4

Certificate of Officer. Cerebain will have delivered to DDOO a certificate,
dated the Closing Date, executed by an officer of Cerebain, certifying the
satisfaction of the conditions specified in Sections 9.1, 9.2 and 9.3.




9.5

Certificate of Shareholders. Each Shareholder will have delivered to DDOO a
certificate, dated the Closing Date, executed by such Shareholder, if a natural
person, or an authorized officer of the Shareholder, if an entity, certifying
the satisfaction of the conditions specified in Sections 9.1 and 9.2.





Page 19




--------------------------------------------------------------------------------




9.6

Consents.

 

9.6.1

All material consents, waivers, approvals, authorizations or orders required to
be obtained, and all filings required to be made, by Cerebain and/or the
Shareholders for the authorization, execution and delivery of this Agreement and
the consummation by them of the transactions contemplated by this Agreement,
shall have been obtained and made by Cerebain or the Shareholders, as the case
may be, except where the failure to receive such consents, waivers, approvals,
authorizations or orders or to make such filings would not have a Material
Adverse Effect on Cerebain or DDOO.




9.6.2

Deliberately Deleted

 

9.7

Documents. Cerebain and the Shareholders must have caused the following
documents to be delivered to DDOO:




9.7.1

share certificates evidencing the number of Shares held by each Shareholder (as
set forth in Exhibit A), along with executed stock powers transferring such
Shares to DDOO;




9.7.2

a Secretary's Certificate of Cerebain, dated the Closing Date, certifying
attached copies of (A) the Organizational Documents of Cerebain and each Company
Subsidiary, (B) the resolutions of Cerebain Board and the Shareholders approving
this Agreement and the transactions contemplated hereby; and (C) the incumbency
of each authorized officer of Cerebain signing this Agreement and any other
agreement or instrument contemplated hereby to which Cerebain is a party;




9.7.3

a certified certificate of good standing, or equivalent thereof, of Cerebain;




9.7.4

each of the Transaction Documents to which Cerebain and/or the Shareholders is a
party, duly executed; and




9.7.5

such other documents as DDOO may reasonably request for the purpose of (i)
evidencing the accuracy of any of the representations and warranties of Cerebain
and the Shareholders pursuant to Section 9.1, (ii) evidencing the performance
of, or compliance by Cerebain and the Shareholders with, any covenant or
obligation required to be performed or complied with by Cerebain or the
Shareholders, as the case may be, (iii) evidencing the satisfaction of any
condition referred to in this Section 9, or (iv) otherwise facilitating the
consummation or performance of any of the transactions contemplated by this
Agreement.




9.8

No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against DDOO, Cerebain or any Shareholder, or against
any Affiliate thereof, any Proceeding (which Proceeding remains unresolved as of
the Closing Date) (a) involving any challenge to, or seeking damages or other
relief in connection with, any of the transactions contemplated by this
Agreement, or (b) that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with any of the transactions contemplated by
this Agreement.




9.9

No Claim Regarding Stock Ownership or Consideration. There must not have been
made or threatened by any Person any claim asserting that such Person (a) is the
holder of, or has the right to acquire or to obtain beneficial ownership of the
Shares or any other stock, voting, equity, or ownership interest in, Cerebain,
or (b) is entitled to all or any portion of DDOO Shares.




ARTICLE 10.




CONDITIONS PRECEDENT TO THE OBLIGATION OF CEREBAIN

AND THE SHAREHOLDERS TO THE CLOSING




The Shareholders' obligation to transfer the Shares and the obligations of
Cerebain to take the other actions required to be taken by Cerebain at the
Closing are subject to the satisfaction, at or prior to the Closing, of each of
the following conditions (any of which may be waived by Cerebain and the
Shareholders, in whole or in part):





Page 20




--------------------------------------------------------------------------------




10.1

Accuracy of Representations. The representations and warranties of DDOO and DDOO
Shareholders set forth in this Agreement or in any Schedule or certificate
delivered pursuant hereto that are not qualified as to materiality shall be true
and correct in all material respects as of the date of this Agreement, and shall
be deemed repeated as of the Closing Date and shall then be true and correct in
all material respects, except to the extent a representation or warranty is
expressly limited by its terms to another date and without giving effect to any
supplemental Schedule. The representations and warranties of DDOO and DDOO
Shareholders set forth in this Agreement or in any Schedule or certificate
delivered pursuant hereto that are qualified as to materiality shall be true and
correct in all respects as of the date of this Agreement, and shall be deemed
repeated as of the Closing Date and shall then be true and correct in all
respects, except to the extent a representation or warranty is expressly limited
by its terms to another date and without giving effect to any supplemental
Schedule.




10.2

Performance by DDOO.




10.2.1

All of the covenants and obligations that DDOO and DDOO Shareholders are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been performed and complied
with in all respects.




10.2.2

Each document required to be delivered by DDOO and DDOO Shareholders pursuant to
this Agreement must have been delivered.




10.3

No Force Majeure Event. Since November 30, 2010, there shall not have been any
delay, error, failure or interruption in the conduct of the business of any DDOO
Company, or any loss, injury, delay, damage, distress, or other casualty, due to
force majeure including but not limited to (a) acts of God; (b) fire or
explosion; (c) war, acts of terrorism or other civil unrest; or (d) national
emergency.




10.4

Certificate of Officer. DDOO will have delivered to Cerebain a certificate,
dated the Closing Date, executed by an officer of DDOO, certifying the
satisfaction of the conditions specified in Sections 10.1, 10.2. and 10.3.




10.5

Certificate of DDOO Shareholders. DDOO Shareholders will have delivered to
Cerebain a certificate, dated the Closing Date, executed by such DDOO
Shareholder, if a natural person or an authorized officer of DDOO Shareholder,
if an entity, certifying the satisfaction of the conditions specified in
Sections 10.1 and 10.2.




10.6

Consents.




10.6.1

All material consents, waivers, approvals, authorizations or orders required to
be obtained, and all filings required to be made, by DDOO for the authorization,
execution and delivery of this Agreement and the consummation by it of the
transactions contemplated by this Agreement, shall have been obtained and made
by DDOO, except where the failure to receive such consents, waivers, approvals,
authorizations or orders or to make such filings would not have a Material
Adverse Effect on Cerebain or DDOO.




10.7

Documents. DDOO must have caused the following documents to be delivered to
Cerebain and/or the Shareholders:




10.7.1

share certificates evidencing each Shareholder's pro rata share of the Closing
DDOO Shares (as set forth in Exhibit A);




10.7.2

a Secretary's Certificate, dated the Closing Date certifying attached copies of
(A) the Organizational Documents of DDOO and each DDOO Subsidiary, (B) the
resolutions of DDOO Board approving this Agreement and the transactions
contemplated hereby; and (C) the incumbency of each authorized officer of DDOO
signing this Agreement and any other agreement or instrument contemplated hereby
to which DDOO is a party;




10.7.3

a Certificate of Good Standing of DDOO;




10.7.4

each of the Transaction Documents to which DDOO is a party, duly executed; and




10.7.5

such other documents as Cerebain may reasonably request for the purpose of (i)
evidencing the accuracy of any representation or warranty of DDOO pursuant to
Section 10.1, (ii) evidencing the performance by DDOO of, or the compliance by
DDOO with, any covenant or obligation required to be performed or complied with
by DDOO, (iii) evidencing the satisfaction of any condition referred to in this
Section 10, or (iv) otherwise facilitating the consummation of any of the
transactions contemplated by this Agreement.





Page 21




--------------------------------------------------------------------------------




10.8

No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against DDOO, Cerebain or any Shareholder, or against
any Affiliate thereof, any Proceeding (which Proceeding remains unresolved as of
the Closing Date) (a) involving any challenge to, or seeking damages or other
relief in connection with, any of the transactions contemplated hereby, or (b)
that may have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the transactions contemplated hereby.




10.9

Contingent Liabilities.  The signed certifications from all of the directors of
DDOO confirming the absence of any hidden or contingent liabilities other than
those as disclosed in the Annual Report on Form 10-K of DDOO for the fiscal year
ended November 30, 2010.




ARTICLE 11.




TERMINATION




11.1

Termination Events. This Agreement may, by notice given prior to or at the
Closing, be terminated:




11.1.1

by mutual consent of DDOO and the Shareholders (acting jointly);




11.1.2

by DDOO, if any of the conditions in Section 9 have not been satisfied as of the
Closing Date or if satisfaction of such a condition is or becomes impossible
(other than through the failure of DDOO to comply with its obligations under
this Agreement) and DDOO has not waived such condition on or before the Closing
Date; or (ii) by the Shareholders (acting jointly), if any of the conditions in
Section 10 have not been satisfied as of the Closing Date or if satisfaction of
such a condition is or becomes impossible (other than through the failure of any
Shareholder to comply with its obligations under this Agreement) and the
Shareholders (acting jointly) have not waived such condition on or before the
Closing Date;




11.1.3

Deliberately Deleted;




11.1.4

by either DDOO or the Shareholders (acting jointly), if there shall have been
entered a final, non-appealable order or injunction of any Governmental
Authority restraining or prohibiting the consummation of the transactions
contemplated hereby;




11.1.5

by DDOO, if, prior to the Closing Date, Cerebain or any Shareholder is in
material breach of any representation, warranty, covenant or agreement herein
contained and such breach shall not be cured within 10 days of the date of
notice of default served by DDOO claiming such breach; provided, however, that
the right to terminate this Agreement pursuant to this Section 11.1.5 shall not
be available to DDOO if DDOO is in material breach of this Agreement at the time
notice of termination is delivered;




11.1.6

by the Shareholders (acting jointly), if, prior to the Closing Date, DDOO is in
material breach of any representation, warranty, covenant or agreement herein
contained and such breach shall not be cured within 10 days of the date of
notice of default served by the Shareholders claiming such breach or, if such
breach is not curable within such 10 day period, such longer period of time as
is necessary to cure such breach; provided, however, that the right to terminate
this Agreement pursuant to this Section 11.1.6 shall not be available to the
Shareholders (acting jointly) if any Shareholder is in material breach of this
Agreement at the time notice of termination is delivered.




11.2

Effect of Termination.




Each party's right of termination under Section 11.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 11.1, all further obligations of the parties
under this Agreement will terminate, except that the obligations in Sections
5.11, 6.11, 11.2, and 13 will survive; provided, however, that if this Agreement
is terminated by a party because of the breach of the Agreement by another party
or because one or more of the conditions to the terminating party's obligations
under this Agreement is not satisfied as a result of another party's failure to
comply with its obligations under this Agreement, the terminating party's right
to pursue all legal remedies will survive such termination unimpaired.





Page 22




--------------------------------------------------------------------------------




ARTICLE 12.




INDEMNIFICATION; REMEDIES




12.1

Survival. All representations, warranties, covenants, and obligations in this
Agreement shall survive the Closing and expire on the sixth anniversary of the
Closing (the “Survival Period”). The right to indemnification, payment of
Damages or other remedy based on such representations, warranties, covenants,
and obligations will not be affected by any investigation conducted with respect
to, or any knowledge acquired (or capable of being acquired) at any time,
whether before or after the execution and delivery of this Agreement or the
Closing Date, with respect to the accuracy or inaccuracy of or compliance with,
any such representation, warranty, covenant, or obligation. The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.




12.2

Indemnification by DDOO Shareholders.




12.2.1

From and after the Closing until the expiration of the Survival Period, each of
the Principal DDOO Shareholders shall indemnify and hold harmless DDOO, Cerebain
and the Shareholders (collectively, the “Cerebain Indemnified Parties”), from
and against any costs or expenses (including attorneys' fees), judgments, fines,
losses, claims, damages, liabilities and amounts paid in settlement (“Damages”)
arising, directly or indirectly, from or in connection with:




(a)

any breach of any representation or warranty made by DDOO or DDOO Shareholders
in this Agreement or in any certificate delivered by DDOO pursuant to this
Agreement; or




(b)

any breach by DDOO or DDOO Shareholders of any covenant or obligation of DDOO in
this Agreement required to be performed by DDOO or DDOO Shareholders on, prior
to, or subsequent to the Closing Date.




12.3

Limitations on Amount - DDOO. No Cerebain Indemnified Party shall be entitled to
indemnification pursuant to Section 12, unless and until the aggregate amount of
Damages to all Cerebain Indemnified Parties with respect to such matters under
Section 12 exceeds $10,000, at which time, Cerebain Indemnified Parties shall be
entitled to indemnification for the total amount of such Damages in excess of
$10,000.




12.4

Determining Damages. Materiality qualifications to the representations and
warranties of Cerebain and DDOO shall not be taken into account in determining
the amount of Damages occasioned by a breach of any such representation and
warranty for purposes of determining whether the baskets set forth in Section
12.3 has been met.




12.5

Breach by Shareholders. Nothing in this Section 12 shall limit DDOO's right to
pursue any appropriate legal or equitable remedy against any Shareholder with
respect to any Damages arising, directly or indirectly, from or in connection
with: (a) any breach by such Shareholder of any representation or warranty made
by such Shareholder in this Agreement or in any certificate delivered by such
Shareholder pursuant to this Agreement or (b) any breach by such Shareholder of
its covenants or obligations in this Agreement. All claims of DDOO pursuant to
this Section shall be brought by DDOO Shareholders on behalf of DDOO and those
Persons who were stockholders of DDOO immediately prior to the Closing.




ARTICLE 13.




GENERAL PROVISIONS




13.1

Expenses. Except as otherwise expressly provided in this Agreement, each party
to this Agreement will bear its respective expenses incurred in connection with
the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants. In the event of termination
of this Agreement, the obligation of each party to pay its own expenses will be
subject to any rights of such party arising from a breach of this Agreement by
another party.





Page 23




--------------------------------------------------------------------------------




13.2

Public Announcements. DDOO may, but no later than three business days following
the effective date of this Agreement, issue a press release disclosing the
transactions contemplated hereby. Between the date of this Agreement and the
Closing Date, Cerebain and DDOO shall consult with each other in issuing any
other press releases or otherwise making public statements or filings and other
communications with the Commission or any regulatory agency or stock market or
trading facility with respect to the transactions contemplated hereby and
neither party shall issue any such press release or otherwise make any such
public statement, filings or other communications without the prior written
consent of the other, which consent shall not be unreasonably withheld or
delayed, except that no prior consent shall be required if such disclosure is
required by law, in which case the disclosing party shall provide the other
party with prior notice of such public statement, filing or other communication
and shall incorporate into such public statement, filing or other communication
the reasonable comments of the other party.




13.3

Confidentiality.




13.3.1

Subsequent to the date of this Agreement, DDOO, DDOO Shareholders the
Shareholders and Cerebain will maintain in confidence, and will cause their
respective directors, officers, employees, agents, and advisors to maintain in
confidence, any written, oral, or other information obtained in confidence from
another party in connection with this Agreement or the transactions contemplated
by this Agreement, unless (a) such information is already known to such party or
to others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any required filing with the
Commission, or obtaining any consent or approval required for the consummation
of the transactions contemplated by this Agreement, or (c) the furnishing or use
of such information is required by or necessary or appropriate in connection
with legal proceedings.




13.3.2

In the event that any party is required to disclose any information of another
party pursuant to clause (b) or (c) of Section 13.3.1, the party requested or
required to make the disclosure (the “disclosing party”) shall provide the party
that provided such information (the “providing party”) with prompt notice of any
such requirement so that the providing party may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Section 13.3. If, in the absence of a protective order or other remedy or the
receipt of a waiver by the providing party, the disclosing party is nonetheless,
in the opinion of counsel, legally compelled to disclose the information of the
providing party, the disclosing party may, without liability hereunder, disclose
only that portion of the providing party's information which such counsel
advises is legally required to be disclosed, provided that the disclosing party
exercises its reasonable efforts to preserve the confidentiality of the
providing party's information, including, without limitation, by cooperating
with the providing party to obtain an appropriate protective order or other
relief assurance that confidential treatment will be accorded the providing
party's information.




13.3.3

If the transactions contemplated by this Agreement are not consummated, each
party will return or destroy as much of such written information as the other
party may reasonably request.




13.4

Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by telecopier
(with written confirmation of receipt), or (c) when received by the addressee,
if sent by a nationally recognized overnight delivery service (receipt
requested), in each case to the appropriate addresses and telecopier numbers set
forth below (or to such other addresses and telecopier numbers as a party may
designate by written notice to the other parties):




If to DDOO:

With a copy to:

Discount Dental Materials, Inc

4211 W. Magnolia Blvd

Burbank, CA 91505

Attention: R. Douglas Barton

Gary B. Wolff, P.C

488 Madison Avenue, Suite 1100

New York, NY 10022

Attention: Gary B. Wolff

Telephone No.: 212-644-6446

Facsimile No.: 212-644-6498

 

 

If to Company:

With a copy to:

Cerebain Biotech Corp.

92 Corporate Park, C-141

Irvine, CA  92606

Attention:  Gerald A. DeCiccio

The Lebrecht Group, APLC

9900 Research Drive

Irvine, CA  92618

Attention:  Craig V. Butler, Esq.

Telephone No.: 949-635-1240

Facsimile No.: 949-635-1244








Page 24




--------------------------------------------------------------------------------




13.5

Arbitration. Any dispute or controversy under this Agreement shall be settled
exclusively by arbitration in Orange County, CA in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitration award in any court having proper jurisdiction.




13.6

Further Assurances. The parties agree (a) to furnish upon request to each other
such further information, (b) to execute and deliver to each other such other
documents, and (c) to do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the documents referred to in this Agreement.




13.7

Waiver. The rights and remedies of the parties to this Agreement are cumulative
and not alternative. Neither the failure nor any delay by any party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.




13.8

Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party against whom the enforcement of such
amendment is sought.




13.9

Assignments, Successors, and No Third-Party Rights. No party may assign any of
its rights under this Agreement without the prior consent of the other parties.
Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon, and inure to the benefit of and be enforceable by the
respective successors and permitted assigns of the parties. Except as set forth
in Section 8.7 and Section 12.3, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.




13.10

Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.




13.11

Section Headings, Construction. The headings of Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.




13.12

Governing Law. This Agreement will be governed by the laws of the State of
California without regard to conflicts of laws principles.




13.13

Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.





Page 25




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Share Exchange
Agreement as of the date first written above.

 

 

DISCOUNT DENTAL MATERIALS, INC.

A Nevada corporation







Dated: ____________________

/s/ R. Douglas Barton                                               

By:  R. Douglas Barton

Its:  President







R. Douglas Barton










Dated: _____________________

/s/ R. Douglas Barton                                                

R. Douglas Barton, an individual







CEREBAIN BIOTECH CORP.

A Nevada corporation










Dated: _____________________

/s/ Gerald A. DeCiccio                                               

By:  Gerald A. DeCiccio

Its:  President

  





Page 26




--------------------------------------------------------------------------------




CEREBAIN SHAREHOLDERS










Dated: ____________________

/s/ Carl Bozzuto                                                          

Carl Bozzuto







Dated: ____________________

/s/ Eric A. Clemons                                                     

Eric A. Clemons

 




Dated: ____________________

/s/ Gerald A. DeCiccio                                                

Gerald A. DeCiccio







Dated: ____________________

/s/ Donald Erwin                                                         

Donald Erwin







Dated: ____________________

/s/ Brian Franco                                                           

Brian Franco







Dated: ____________________

/s/ Cathy Freis                                                               

Cathy Freis

 




Dated: ____________________

/s/ Cheryl Hawkins Crookshanks                                  

Cheryl Hawkins Crookshanks







Dated: ____________________

/s/ Dan Kern                                                                  

Dan Kern







Dated: ____________________

/s/ Don Martens                                                           

Don Martens







Dated: ____________________

/s/ Clayton Miller                                                        

Clayton Miller

 




Dated: ____________________

/s/ Leslie Nguyen & John Reed                                   

Leslie Nguyen & John Reed







Dated: ____________________

/s/ Dr. Surinder Singh Saini                                         

Dr. Surinder Singh Saini, M.D.







Dated: ____________________

/s/ Harbans K. Sandhu                                                 

Harbans K. Sandhu







Dated: ____________________

/s/ Lovepreet Kaur Sandhu                                           

Lovepreet Kaur Sandhu

 





Page 27




--------------------------------------------------------------------------------




Dated: ____________________

/s/ Surinder Pal Sandhu                                                

Surinder Pal Sandhu







Dated: ____________________

/s/ Teg S. Sandhu                                                          

Teg S. Sandhu







Dated: ____________________

/s/ Zorawar Singh Sandhu                                            

Zorawar Singh Sandhu







Dated: ____________________

/s/ Calvin Tseng                                                            

Calvin Tseng

 




Dated: ____________________

/s/ Harveen Kaur Uppal                                               

Harveen Kaur Uppal







Dated: ____________________

/s/ Brad Vroom                                                            

Brad Vroom







Dated: ____________________

/s/ Richmond Webb & Chandra Webb                        

Richmond Webb & Chandra Webb







Dated: ____________________

/s/ Jason Beatty                                                           

Jason Beatty

 




Dated: ____________________

/s/ Bradley D. Clary                                                    

Bradley D. Clary




Palladium Investment Capital Group, LLC







Dated: ____________________

/s/ Robert Wilson                                                          

By:  Robert Wilson

Its:  Manager







Zephyr Corporation







Dated: ____________________

/s/ Christopher Pettersson                                           

By:

Its:







Dated: ____________________

/s/ Harpreet Bhalla                                                      

Harpeet Bhalla

 




Dated: ____________________

/s/ Raghbir Singh Bhinder                                            

Raghbir Singh Bhinder







Dated: ____________________

/s/ Elizabeth Hurtado                                                    

Elizabeth Hurtado





Page 28




--------------------------------------------------------------------------------

 




Dated: ____________________

/s/ Ralph Johnson                                                        

Ralph Johnson







Dated: ____________________

/s/ Patricia Rankin                                                      

Patricia Rankin

 




Dated: ____________________

/s/ Manpreet Singh Sidhu                                           

Manpreet Singh Sidhu







Dated: ____________________

/s/ Sundeep Singh                                                        

Sundeep Singh

 




Dated: ____________________

/s/ Randall Mariani                                                      

Randall Mariani











Page 29




--------------------------------------------------------------------------------

EXHIBIT A

 

CEREBAIN SHAREHOLDERS













Name and Address of Shareholder

  Number of Cerebain Shares 

Number of Newly Issued DDOO Shares

(Pre-Split)

Number of Newly Issued DDOO Shares

(Post-Split)*

 

 

 

 

Carl Bozzuto

 10,000

 2,000

 12,500

Eric A. Clemons

 560,000

 112,000

 700,000

Gerald A. DeCiccio

 500,000

 100,000

 625,000

Donald Erwin

 15,000

 3,000

 18,750

Brian Franco

 150,000

 30,000

 187,500

Cathy Freis

 20,000

 4,000

 25,000

Cheryl Hawkins Crookshanks

 1,250,000

 250,000

 1,562,500

Dan Kern

 1,000,000

 200,000

 1,250,000

Don Martens

 20,000

 4,000

 25,000

Clayton Miller

 115,000

 23,000

 143,750

Leslie Nguyen & John Reed

 100,000

 20,000

 125,000

Dr. Surinder Singh Saini MD

 6,600,000

 1,320,000

 8,250,000

Harbans K. Sandhu

 1,500,000

 300,000

 1,875,000

Lovepreet Kaur Sandhu

 100,000

 20,000

 125,000

Surinder Pal Sandhu

 150,000

 30,000

 187,500

Teg S. Sandhu

 6,090,000

 1,218,000

 7,612,500

Zorawar Singh Sandhu

 200,000

 40,000

 250,000

Calvin Tseng

 30,000

 6,000

 37,500

Harveen Kaur Uppal

 200,000

 40,000

 250,000

Brad Vroom

 2,000,000

 400,000

 2,500,000

Richmond Webb & Chandra Webb

 40,000

 8,000

 50,000

Jason Beatty

 84,000

 16,800

 105,000

Bradley D. Clary

 270,000

 54,000

 337,500

Palladium Investment Capital Group, LLC

 450,000

 90,000

 562,500

Zephyr Corporation

 150,000

 30,000

 187,500

Harpeet Bhalla

 25,000

 5,000

 31,250

Raghbir Singh Bhinder

 10,000

 2,000

 12,500

Elizabeth Hurtado

 50,000

 10,000

 62,500

Ralph Johnson

 1,000,000

 200,000

 1,250,000

Patricia Rankin

 25,000

 5,000

 31,250

Manpreet Singh Sidhu

 25,000

 5,000

 31,250

Sundeep Singh

 25,000

 5,000

 31,250

Randall Mariani

 20,000

 4,000

 25,000

 

 

 

 

Total

 22,784,000

 4,556,800

 28,480,000




*DDOO’s shareholders have already approved a 6.25-for-1 forward stock split but
the stock split will not be effective until after the Closing.  The shares
listed here are post-forward stock split.








Page 30




--------------------------------------------------------------------------------







SCHEDULES

TO

SHARE EXCHANGE AGREEMENT




All capitalized terms used but not defined herein shall have the meaning
described to them in the Share Exchange Agreement, dated as of January 17, 2012,
by and among Discount Dental Materials, Inc., a Nevada corporation, R. Douglas
Barton, an individual, the persons listed on Exhibit A thereto, Cerebain Biotech
Corp., a Nevada company, and the persons listed on Exhibit B thereto.














Page 31




--------------------------------------------------------------------------------

SCHEDULE 4.1.5




BROKERS OR FINDERS OF SHAREHOLDERS




None














Page 32




--------------------------------------------------------------------------------

SCHEDULE 5.1




COMPANY JURISDICTIONS

(Jurisdiction of Organization)




Nevada














Page 33




--------------------------------------------------------------------------------

SCHEDULE 5.2




SUBSIDIARIES




Cerebain has no wholly-owned subsidiaries.

















Page 34




--------------------------------------------------------------------------------

SCHEDULE 5.7.1




OPTIONS

 

There are no outstanding or authorized options, warrants, calls, subscriptions,
rights (including any preemptive rights or rights of first refusal), agreements
or commitments of any character obligating Cerebain to issue any shares of its
Common Stock or any other Equity Security of Cerebain, except the following:




1)

 Warrant Agreement with Chandra Webb and Richmond Web dated May 18, 2011, under
which Mr. Webb has the right to purchase up to 20,000 shares of Cerebain’s
common stock at an exercise price of $1.00 on or  before May 18, 2013.




2)

Warrant Agreement with Calvin Tseng dated July 20, 2011, under which Mr. Tseng
has the right to purchase up to 10,000 shares of Cerebain’s common stock at an
exercise price of $1.00 on or  before July 20, 2013.























Page 35




--------------------------------------------------------------------------------

SCHEDULE 5.7.2




REDEMPTION REQUIREMENTS




None














Page 36




--------------------------------------------------------------------------------

SCHEDULE 5.7.3




LIENS ON SHARES




None

















Page 37




--------------------------------------------------------------------------------

SCHEDULE 5.9




COMPLIANCE WITH LAWS AND OTHER INSTRUMENTS




None.

















Page 38




--------------------------------------------------------------------------------

SCHEDULE 5.10




LEGAL PROCEEDINGS




None

















Page 39




--------------------------------------------------------------------------------

SCHEDULE 5.11




BROKERS OR FINDERS

 

None

















Page 40




--------------------------------------------------------------------------------

SCHEDULE 6.1




JURISDICTIONS




Incorporated in the State of Nevada




















Page 41




--------------------------------------------------------------------------------

SCHEDULE 6.2




OWNERSHIP INTEREST




None




















Page 42




--------------------------------------------------------------------------------

SCHEDULE 6.8.1




CAPITALIZATION AND RELATED MATTERS




See SEC documents or otherwise.


























Page 43




--------------------------------------------------------------------------------

SCHEDULE 6.8.2




NO REDEMPTION REQUIREMENTS




None


























Page 44




--------------------------------------------------------------------------------

SCHEDULE 6.8.4




SUBSIDIARIES




None























Page 45




--------------------------------------------------------------------------------

SCHEDULE 6.10




LEGAL PROCEEDINGS




None























Page 46




--------------------------------------------------------------------------------

SCHEDULE 6.11




BROKERS OR FINDERS




None


























Page 47




--------------------------------------------------------------------------------

SCHEDULE 6.12




ABSENCE OF UNDISCLOSED LIABILITIES




None


























Page 48




--------------------------------------------------------------------------------

SCHEDULE 6.13




CHANGES




None























Page 49




--------------------------------------------------------------------------------

SCHEDULE 6.13.5




CAPITAL STOCK




None




















Page 50




--------------------------------------------------------------------------------

SCHEDULE 6.13.9




DISCHARGED LIABILITIES




None





























Page 51




--------------------------------------------------------------------------------

SCHEDULE 6.13.10




INDEBTEDNESS




None.























Page 52




--------------------------------------------------------------------------------

SCHEDULE 6.13.14




AGREEMENTS




None, other than those set forth in Share Exchange Agreement dated December 22,
2011 to which this Schedule is annexed.























Page 53




--------------------------------------------------------------------------------

SCHEDULE 6.15.1




AGREEMENTS




None





























Page 54




--------------------------------------------------------------------------------

SCHEDULE 6.15.2




None





























Page 55




--------------------------------------------------------------------------------

SCHEDULE 6.16.1




Tax Returns




Attached, if any.


























Page 56




--------------------------------------------------------------------------------

SCHEDULE 6.18




INSURANCE




No refusal or Notice of Cancellation





























Page 57




--------------------------------------------------------------------------------

SCHEDULE 6.19




LITIGATION




None


























Page 58




--------------------------------------------------------------------------------

SCHEDULE 6.21




INTERESTED PARTY TRANSACTIONS




None


























Page 59




--------------------------------------------------------------------------------

SCHEDULE 6.23




BANK ACCOUNTS AND SAFE DEPOSIT BOXES


























Page 60




--------------------------------------------------------------------------------

SCHEDULE 6.24




INTELLECTUAL PROPERTY




None





























Page 61




--------------------------------------------------------------------------------

SCHEDULE 6.27.1




STOCK OPTION PLANS; EMPLOYEE BENEFITS







None




















Page 62




--------------------------------------------------------------------------------

SCHEDULE 6.28




ENVIRONMENTAL MATTERS




Not applicable























Page 63


